FILED
                            NOT FOR PUBLICATION                              JAN 24 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-50659

               Plaintiff - Appellee,             D.C. No. 8:97-cr-00093-AHS

  v.
                                                 MEMORANDUM *
DONNIE LEE JONES,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Central District of California
                   Alicemarie H. Stotler, District Judge, Presiding

                            Submitted January 10, 2011 **

Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       Donnie Lee Jones appeals from the revocation of his supervised release. We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

       On appeal, Jones challenges the district court’s denial of his motion to

expand the appointment of counsel under the Criminal Justice Act. Jones seeks to

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
collaterally attack the validity of his underlying conviction in order to develop a

defense to the revocation of his supervised release. Jones’ collateral challenge to

his conviction, which we have previously considered and rejected, is not

cognizable in this appeal. “Irrespective of the merits of this claim, an appeal from

a probation revocation is not the proper avenue for a collateral attack on the

underlying conviction.” See United States v. Simmons, 812 F.2d 561, 563 (9th Cir.

1987).

         AFFIRMED.




                                           2                                     09-50659